Citation Nr: 1208886	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In addition to the matters addressed below, the Veteran had also claimed entitlement to service connection for tinnitus.  Entitlement to service connection for that condition was granted in a May 2009 rating decision.  This represents a full and final determination of those issues and is a complete grant of the benefit sought.  Therefore, these issues are no longer on appeal. 

In January 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been shown to be causally or etiologically related to active service.  

2.  The Veteran's bilateral foot disorder has not been shown to be causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  A bilateral foot disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2007 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered a diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for bilateral hearing loss and a bilateral foot disorder.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, like sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims has held that for service connection to be awarded, there must be: 1) medical evidence of a current disability; 2) medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Veteran first claimed entitlement to service connection for bilateral hearing loss and a bilateral foot disorder in July 2007.  The RO denied entitlement to service connection for both conditions in a January 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2008.  In May 2009 the RO issued a Statement of the Case (SOC), and in July 2009 the Veteran filed a Substantive Appeal (VA Form 9).  

The relevant evidence of record includes service treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  The Veteran's service treatment records show that he had normal hearing on his induction physical examination in June 1964.   That examination report does show that the Veteran reported "foot trouble," but the evaluating physician noted that this was "athletes foot."  The Veteran's separation examination from February 1968 shows that the Veteran denied having any difficulty hearing and denied having any type of foot trouble.  The Veteran's hearing was determined to be normal.  In this regard, the Board notes that prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Veteran's separation examination is from February 1968 no conversion is necessary.  The audiometric readings from his separation examination are shown below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
0
0
0
0

Subsequent service treatment records from May 1968 show that the Veteran complained of unspecified left toe pain.  

Post-service records are entirely negative for any findings associated with either claimed condition until June 2002, at which time VA treatment records indicate that the Veteran was assessed with bilateral mild to moderate sensorineural hearing loss.  Subsequent VA treatment records from January 2004 indicate that the Veteran reported right foot pain since stepping off a curb the previous evening.  He also reported having a history of foot surgery and a history of a heel spur.  Probable injury to the plantar fascia, perhaps secondary to chronic heel spur, was diagnosed.  Records thereafter show continued reports of foot pain and bilateral hearing loss.  Records from June 2004 indicate an assessment of right plantar fasciitis.  

In his July 2007 claim the Veteran reported that he served with the security police while in the Air Force and stood for 8-10 hours, carried weapons and heavy backpacks and had constant foot problems and pain from that work.  In a December 2007 statement the Veteran reported being exposed to jet engine noise while in service.  

In December 2007 the Veteran was afforded VA examinations in support of each of his claims.  During his VA audiological examination the Veteran reported that his sister complains he listens to the television too loudly.  The examiner noted that there was a history of military, occupational and recreational noise exposure and that the Veteran worked security on the flight line and did not use hearing protection.  Upon physical examination, the Veteran's auditory thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
40
LEFT
15
15
15
30
55

Further, speech recognition scores were 96 percent for the right ear and 94 percent for the left each.  The examiner diagnosed the Veteran with a combined sensorineural hearing loss at 4000 Hz for the right ear and a mild to moderate sensorineural hearing loss at 3000 to 6000 Hz for the left ear.  After reviewing the claims file he stated that the Veteran's current hearing loss was not a result of his military noise exposure.  In so finding, he noted that the Veteran had normal hearing thresholds bilaterally on both his enlistment and separation examination.  

During the Veteran's foot examination he reported that he has had pain in both feet since his time in service.  The examiner noted that the Veteran was evaluated for left toe pain in May 1968 and that x-rays from that time were normal.  He also noted that there were no ongoing notes from that time indicative of an ongoing problem after the Veteran's separation from service.  He stated that the Veteran's note of athletes foot on his enlistment examination was a fungal infection and not an issue related to pain.  He also noted the Veteran's bilateral foot surgeries from 1987, which were for hallux limitus.  The examiner found that there was no evidence of hallux limitus during the Veteran's active duty status and that he certainly did not have any complaints regarding his right foot.  Following a thorough physical examination the examiner diagnosed the Veteran with degenerative joint disease of the first MT joints with chronic pain and loss of motion.  He also diagnosed the Veteran with evidence of an old fracture of the first phalanx of the right big toe, but stated that this was well-healed.  Finally, he diagnosed the Veteran with status post surgery for hallux rigidus in the 1980s.  The examiner stated that it would be mere speculation on his part to connect the Veteran's current bilateral foot condition to an episode of pain during service with normal x-rays at that time and no evidence of any degenerative joint disease.  He also repeated that the in-service report was for the left foot and that the Veteran has recently complained mostly about his right foot.  

In January 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated his previous statements regarding having experienced noise exposure in service.  He reported that he began having hearing problems during his last year of service, but that he did not complain.  With regard to his bilateral foot disorder, the Veteran stated that his foot problems began in 1964, shortly after he entered active duty.  He also reported having had surgery for his feet in 1978.  In connection with this hearing the Veteran reported that he kept a diary of his in-service foot problems.  He submitted a statement where he described these entries, but did not submit the diary itself or copies thereto.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's assertions of experiencing hearing loss and foot pain in service and since that time are found to be capable of lay observation, and thus constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board must now consider the credibility of such evidence.  In this case, the Board finds that the Veteran's statements regarding hearing loss are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, the Board notes that there is an absence of documentation regarding the presence of any hearing loss for many years following service and that this weighs against the credibility of the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of time with absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 256 (1991) (affirming the Board's denial of service connection where the Veteran failed to account for a lengthy period of time between service and initial symptoms of disability).  Moreover, the Board notes that the Veteran's separation examination clearly indicates that the Veteran's hearing was normal at the time of his separation from service.  In light of these factors, any current statements to the effect that he has had hearing loss since service, while competent, are not deemed to be credible.  

Even though the Veteran had exposure to acoustic trauma in service, the medical evidence does not show any findings of hearing loss or tinnitus until 2002, which is more than 30 years after the Veteran's discharge from service.  The Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309, as the first diagnosis of hearing loss is not until many years after service.  The record also does not show any probative evidence of chronic symptomatology of hearing loss since service.  Moreover, with regard to entitlement to service connection on a direct basis, the Board notes that there is a lack of documented or claimed continuous symptomatology since active service.  The lack of documented complaints or treatment for more than 35 years following his military discharge is highly probative.  Accordingly, continuity of symptomatology is not established.  

Finally, the Board also notes that the record contains a VA examination report where an examiner determined that it was less likely than not that the Veteran's hearing loss began during service or is otherwise related to service and presented a thorough rationale for his opinion.  As such, and due to the negative separation examination, an association between current hearing loss and service is not established by either the competent evidence or the Veteran's own statements.

With regard to the Veteran's claimed bilateral foot disorder, the Board notes that while the Veteran is competent to relate symptoms such as pain, he is not competent to diagnose a specific condition such as degenerative joint disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that a veteran is competent to provide a diagnosis of simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  As such, the only competent evidence relating to etiology is the December 2007 examination report, wherein the examiner noted that he could not relate the Veteran's in-service complaints to his current bilateral foot disorder without resorting to speculation.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of current disabilities and of a relationship between those disabilities and injuries, diseases or events in service.  

In sum, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's bilateral hearing loss or current bilateral foot disorder began during service or are otherwise causally related to any incident of active service.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable and the Board finds that service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral foot disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


